Citation Nr: 1756774	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an upper back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran had a Board hearing in June 2017.  He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his upper back disability is the result of an injury he sustained while playing football in approximately June 1980.  He further noted he was hospitalized for the injury.  

The Board finds a remand is necessary because the Veteran's service treatment records (STRs) appear to be incomplete.  While the Veteran served from September 1978 to September 1982, the claims file includes STRs dating only from April 1981.  Notably, the claims file does not contain the Veteran's report of medical examination at enlistment or separation, with the exception of a single page that appears to be from his medical examination at enlistment.  These records should be obtained on remand.  Furthermore, the Veteran indicated in his June 2017 Board hearing that he was hospitalized for his football injury during service.  These records are also not in the claims file, and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete STRs not already of record, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  With the Veteran's assistance, obtain pertinent service or private treatment records from June 1980, including the hospital at which the Veteran was treated for his football injury.  

If these records are unavailable, then the claims file should be annotated as such, and the Veteran should be notified.

3.  Conduct any additional development warranted as a result of paragraphs #1 and 2.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

